Dismissed and Memorandum Opinion filed June 3, 2004








Dismissed and Memorandum Opinion filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00054-CV
____________
 
MICHAEL G.
BURDICK AND LORING BRUCE BURDICK, Appellants
 
V.
 
OSCAR PARULIAN
AND RANDY WHITE, Appellees
 

 
On Appeal from the
85th District Court
 Brazos County, Texas
Trial Court Cause
No. 52803-CV
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 3, 2002.
On May 25, 2004, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.
 The motion is granted.
Accordingly, the appeal is ordered
dismissed.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed June 3, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.